347 S.W.3d 549 (2011)
Gregory M. BEAVER, Plaintiff/Respondent,
v.
CINTAS CORPORATION NO. 2, Defendant, and
Leggett & Piatt, Inc., Defendant/Appellant.
No. ED 95464.
Missouri Court of Appeals, Eastern District, Division Two.
June 14, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 26, 2011.
Application for Transfer Denied October 4, 2011.
Beth C. Boggs, Boggs, Avellino, Lach & Boggs, LLC, St. Louis, MO, for appellant.
L. Benjamin Mook, Mook & Mook, Excelsior Springs, MO, Michael W. Blanton, Leawood, KS, Kevin D. Stanley, The Stanley *550 Law Firm, Kansas City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
This is an appeal from a judgment entered on a jury verdict in plaintiffs favor in plaintiffs negligence action. The evidence in support of the jury verdict is not insufficient. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).